Citation Nr: 0945668	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  09-03 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds from the Veteran's National 
Service Life Insurance (NSLI) policy.




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from March 1943 to July 1973.  
He died in November 2004.  The appellant is his surviving 
son.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 decision of the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (ROIC) of 
the Department of Veterans Affairs (VA).  This matter 
involves a dispute over whether the proceeds of the Veteran's 
NSLI policy may be paid to the named beneficiary.

The appellant testified before the undersigned Veterans Law 
Judge at the Atlanta, Georgia Regional Office (RO) in August 
2009.


FINDINGS OF FACT

1.  In a July 1999 beneficiary designation, the Veteran 
designated the appellant as the sole principal beneficiary of 
the NSLI policy.

2.  The appellant has not been shown by the preponderance of 
the evidence to be guilty of any involvement in his father's 
homicide.


CONCLUSION OF LAW

The appellant is the last-named beneficiary of the Veteran's 
NSLI policy and is  entitled to the proceeds from such 
policy.  38 U.S.C.A. § 1917 (West 2002); 38 C.F.R. § 8.19 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  As discussed 
below, the Board has determined that there is no bar to 
payment of the proceeds of the NSLI policy to the appellant.  
Accordingly, no further notification or assistance pursuant 
to the VCAA is necessary with respect to this issue.

Analysis

An NSLI policy is a contract between the veteran and the 
Federal Government which assigns legally binding duties and 
responsibilities to each party.  Lee v. West, 13 Vet. App. 
388 (2000).  The veteran, as the insured, possesses the right 
to designate the beneficiary or beneficiaries of the policy 
and at all times enjoy the right to change the beneficiary or 
beneficiaries without the consent of such beneficiary or 
beneficiaries.  38 U.S.C.A. § 1917 (West 2002); 38 C.F.R. § 
8.19 (2009).

As the insurer, the Federal Government promises to pay the 
proceeds of the NSLI policy to whomsoever the veteran 
designates as the beneficiary or beneficiaries of the policy 
proceeds.  Should questions arise regarding the proper 
beneficiaries of NSLI policies, Federal law rather than state 
law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) 
(citing United States v. Donall, 466 F. 2d 1246, 1247 (6th 
Cir. 1972)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).

In this case, the question is not the identity of the 
appropriate beneficiary.  Rather, the question is whether the 
appellant, the named beneficiary, is entitled to the proceeds 
of the decedent's NSLI policy.  

As noted, the Veteran died in November 2004.  The coroner, 
following autopsy, ruled the death a homicide.  During the 
pendency of this case, the ROIC has recorded numerous 
contacts with local law enforcement authorities in Georgia, 
noting that the appellant has been a person of interest and a 
suspect in his father's homicide.  However, the authorities 
advised VA that there had been no new developments in the 
case and that it was unknown whether charges would ever be 
filed.  In an April 2007 administrative decision, the ROIC 
concluded that the appellant was the only suspect in the 
pending case of the Veteran's homicide and that payment could 
not be made until the investigation was completed.  It noted 
that the evidence was negative for any other suspects.  It 
concluded that the veteran's death was incurred under 
circumstances that prevent payment of VA benefits.  

In support of its determination, the ROIC has cited to 38 
C.F.R. § 3.11, which provides that any person who has 
intentionally and wrongfully caused the death of another 
person is not entitled to pension, compensation, or 
dependency and indemnity compensation or increased pension, 
compensation or dependency and indemnity compensation, by 
reason of such death.  For the purposes of this section, the 
term dependency and indemnity compensation includes benefits 
at dependency and indemnity compensation rates paid under 38 
U.S.C.A. § 1318.  

The ROIC has also cited to the VA Adjudication Manual, M21-
1MR, Part III, Subpart v, Chapter 1, Section F (M21-1MR), 
which indicates that VA has the authority to determine guilt 
or innocence based on the preponderance of evidence that an 
accused is guilty in any given case and therefore bar the 
claimants right to benefits.  M21-1MR further indicates that 
if a claimant is suspected of homicide but was never brought 
to trial, the AOJ should develop the facts surrounding the 
death for the purpose of making a determination, regardless 
of the action of a grand jury, medical examiner, prosecuting 
attorney, or police.  In this case, the ROIC has made no such 
determination of guilt or innocence.  Rather, it has based 
its refusal to pay the proceeds of the NSLI policy on 
evidence that the appellant is the only suspect in his 
father's 2004 homicide.  

Having carefully reviewed the record, the Board has 
determined that there is no legal basis for the refusal to 
pay the proceeds of the decedent's NSLI policy to the 
appellant.  The Board acknowledges evidence showing that the 
appellant is a suspect.  However, the ROIC has cited to no 
additional information purporting to show the appellant's 
involvement in his father's homicide.  Other than records 
showing numerous contacts with law enforcement authorities in 
Georgia, there is no evidence tending to point to the 
appellant's guilt in this case.  Absent a showing of the 
appellant's participation in his father's death, the Board 
concludes that a bar to receipt of the proceeds of the NSLI 
policy has not been established.  Accordingly, the proceeds 
of the decedent's NSLI policy may be paid to the appellant.


ORDER

The appellant is entitled to proceeds of the Veteran's NSLI 
policy.



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


